Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTION
This is a response to the election filed on 11/2/2021.
The Examiner acknowledges the election of group I, claims 1-2 and 4-5, without traverse.
Claims 3 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims.
	Claims 1-6 are pending.

This application is in condition for allowance except for the following formal matters: 

Claim Objections
The non-elected-withdrawn claims 3 and 6 must be canceled to bring the application in condition for allowance.
Allowable Subject Matter
	Claims 1-2 and 4-5 would be allowable if the non-elected-without-traverse claims 3 and 6 are cancelled.
The following is a statement of reasons for the indication of allowable subject matter:
	Claims 1-2 and 4-5 would be allow because the prior art does not teach or suggest an coil unit having combination of elements in the claims including, among other limitations, the following features in independent claim 1:
	 A metal substrate disposed between the cover and the electric device and covering the electric device;  
A coil provided in the housing; and 
A shield provided in the housing, 
The metal substrate including 
A partition wall disposed between the cover and the electric device, and 

The coil being disposed between the partition wall and the cover, 
The shield being disposed ahead of a part in a leak direction, the part being a part at which the metal body faces an end portion of the peripheral wall, the leak direction being a direction from inside to outside of the housing at the part, 
The end portion being disposed in a direction of the metal body relative to a surface of the shield that faces the cover, 
At least a part of a surface of the peripheral wall that faces the shield being in contact with the shield.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization handling this application is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PAUL DINH/Primary Examiner, Art Unit 2851